DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Preliminary amendment filed 08/10/2021 has been received and considered.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2019/0373213) in view of Gomita (US 2014/0347557).
Regarding claim 9, Hamada discloses a streaming data generating device, comprising:
an embedder configured to (1) acquire a high-resolution audio signal and a 4K image signal and (ii) embed the audio signal into the image signal to obtain an embedment signal (a file generation device, generates video and audio data and encodes the data to convert the data; see at least Fig. 15 and paragraphs 0071, 0136-0139, 0142, 0148-0152 and 0215-0216);
an encoder configured to acquire the embedment signal from the embedder and encode the embedment signal by lossless compression to obtain encoded data (encoding the data to convert the data; see at least Fig. 16 and paragraphs 0071, 0136-0140, 0142 and 0148-0152); and
a packager configured to acquire the encoded data from the encoder, convert the encoded data into streaming data, and output the streaming data (processing and generating an MP4 file and supply it to the communication unit for streaming; see at least paragraphs 0139-0141).
	Hamada is not clear about 4K image signal which has been converted to HDTV format.
	Gomita discloses an image signal processing device and discloses a 4k image signal which has been converted to HDTV format; see at least paragraphs 0061-0062 and 0090.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hamada by the teachings of Gomita by having the above limitations so to be able to down-convert an image signal having a first resolution into an image signal having a lower resolution; see at least the Abstract.
	
	Claim 12 is rejected on the same grounds as claim 9.
	Claim 16 is rejected on the same grounds as claim 9.

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Gomita and further in view of Caligor (US 2017/0337912).
Regarding claim 10, Hamada in view of Gomita disclose the streaming data generating device as set forth in claim 9, wherein:
the embedder is configured to (i) acquire, as the audio signal, a signal representing sound (as in rejection of claim 9) and (ii) acquire, as the image signal, a signal representing an image captured (as in the rejection of claim 9); and
the packager is configured to output, as the streaming data, data that is capable of being reproduced by a 4K high-resolution content playback application (the combination of Hamada and Gomita; as in the in rejection of claim 9), but are not clear about audio and video recorded at a real time live event.
	Caligor discloses content recorded at a real time live event; see at least claim 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hamada by the teachings of Caligor by having the above limitations so to be able to playing back content for participants in a collaborative session; see at least the Abstract.

Regarding claim 11, Hamada in view of Gomita disclose streaming data generating device as set forth in claim 9, wherein:
the encoder is configured to carry out compression in accordance with a compression standard called MPEG, the MPEG being a standard in which the embedment signal, together with metadata and synchronization time information, is converted into a file format called container format and encoded by lossless compression (see at least the rejection of claim 9 and paragraphs 0115-0117 and 0143-0148); and
the packager is configured to convert the encoded data into the streaming data so that the streaming data conforms to a delivery standard called MPEG-DASH (see at least paragraphs 0069-0072), but are not clear about the MPEG-4 ALS standard.
Caligor discloses the MPEG-4 ALS standard; see at least paragraph 0042.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hamada by the teachings of Caligor by having the above limitations so to be able to playing back content for participants in a collaborative session; see at least the Abstract.

Claim 13 is rejected on the same grounds as claim 10.

Regarding claim 14, Hamada in view of Gomita disclose streaming data delivery system as set forth in claim 12, further comprising a storage device which has stored therein an audio signal and an image signal (see at least Fig. 1 and paragraph 0072), wherein:
the embedder is configured to acquire the audio signal and the image signal from the storage device in response to the delivery request information (see at least Fig. 1 and paragraph 0072); and
the encoding/outputting section includes (i) an encoder and a packager or (ii) a program configured to function in the same manner as the encoder and the packager, and a general- purpose device configured to execute the program (see at least Fig. 1 and paragraphs 0072 and 0219), but are not clear about audio and video recorded at a real time live event.
	Caligor discloses content recorded at a real time live event; see at least claim 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hamada by the teachings of Caligor by having the above limitations so to be able to playing back content for participants in a collaborative session; see at least the Abstract.

Regarding claim 15, Hamada in view of Gomita disclose streaming data delivery system as set forth in claim 12, and discloses a server and the delivery method of the streaming data, but are not clear about a charging server configured to charge a user a fee.
Caligor discloses a charging server configured to charge a user a fee; see at least paragraphs 0041 and 0075.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hamada by the teachings of Caligor by having the above limitations so to be able to playing back content for participants in a collaborative session; see at least the Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/               Primary Examiner, Art Unit 2426